Citation Nr: 1538658	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-05 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right leg injury residuals.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral foot injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to July 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In part, the July 2010 rating decision declined to reopen claims of service connection for residuals of injuries to the right leg and feet.  In a December 2010 rating decision, the RO granted service connection for right knee osteoarthritis.  The Veteran had submitted a separate claim for this in June 2010.  See VA Form 21-4138.  As a knee disorder, as opposed to a leg disorder, was found to be service connected, the right "leg" claim remains before the Board for appellate adjudication.  In a June 2011 rating decision, the RO granted service connection for peripheral neuropathy of the left and right lower extremities.  The Veteran had submitted a separate claim for peripheral neuropathy, as secondary to his service-connected Type II diabetes in March 2011.  See VA Form 21-4138.  As peripheral neuropathy of the lower extremities, as opposed to a specific disorder related to foot injury residuals, was found to be service connected, the bilateral foot injury residuals claim remains before the Board for appellate adjudication.


FINDINGS OF FACT

1.  There is no competent evidence of record of a diagnosis of a left leg disorder, other than the service-connected left lower extremity peripheral neuropathy, at any time during the appeal period. 

2.  In an October 1989 decision, the RO denied service connection for right leg injury residuals.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

3.  Evidence submitted since the RO's October 1989 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for right leg injury residuals.

4.  In an October 1989 decision, the RO denied service connection for bilateral foot injury residuals.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.
 
5.  Evidence submitted since the RO's October 1989 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral foot injury residuals.


CONCLUSIONS OF LAW
 
1.  The criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Evidence received since the October 1989 RO decision is not new and material and the criteria to reopen the previously denied claim for service connection for right leg injury residuals are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence received since the October 1989 RO rating decision is not new and material and the criteria to reopen the previously denied claim for service connection for bilateral foot injury residuals are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in March 2010.

The duty to assist has also been met.  The Veteran's available service treatment records and post service VA and private medical treatment records have been obtained; he did not identify any additional available private or VA treatment records pertinent to the appeal.  

VA is not obligated to provide a medical examination if the appellant has not presented new and material evidence to reopen a final claim.  38 C.F.R. § 3.159(c)(4)(ii).  Thus, a VA examination is not necessary for the right leg or bilateral foot claims.  A September 2010 VA joints examination included a diagnosis of right knee degenerative joint disease and an April 2011 VA peripheral neuropathy examination showed the presence of markedly abnormal monofilament testing of both feet.  Service connection was thereafter granted for right knee osteoarthritis and peripheral neuropathy of the left and right lower extremities.  The Board will proceed with its adjudication of the claims noted on the title page because although right knee osteoarthritis has been service connected, the claim seeking service connection for right leg injury residuals remains on appeal.  Also, as bilateral peripheral of the lower extremities has been service connected, the claim for a bilateral foot disorder, other than peripheral neuropathy, remains on appeal.  Also, as discussed below, there is no competent evidence of a current left leg disorder and a VA examination pertaining to this claim is not necessary.  The duties to notify and assist have been met.

Law and Regulations

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Factual Background

Historically, the Veteran's claims of service connection for a bilateral foot disorder and right leg injury residuals were most recently finally denied by the RO in October 1989.  The October 1989 RO decision denied the claim because the claimed condition was acute and transitory with no residuals at the time of the Veteran's retirement examination or at the time of the current examination (September 1989).  The appellant was notified of that decision and his appellate rights in November 1989.  He did not submit new and material evidence within one year of that decision or initiate an appeal; the decision and it became final.

The evidence of record at the time of the October 1989 RO decision consisted of service treatment records, the Veteran's assertions and the report of a September 1989 VA examination.  

The Veteran's service treatment records, concerning the Veteran's feet and legs, show no clinical disorders at the time of his November 1960 enlistment examination.  He complained of bilateral knee pain in September 1977.  The provisional diagnosis was bilateral knee chondromalacia was diagnosed, but x-rays were interpreted as normal.  Left foot calcaneal tendonitis was diagnosed in September 1980.  A left foot bruise was diagnosed in June 1986.  No pertinent findings or diagnoses were supplied in the remaining service treatment records, including the report of the February 1988 retirement examination.  A November 1987 Report of Medical History included the Veteran's endorsement that he did not have "trick or locked knee" or bone or joint deformity.  The examiner noted the in-service complaint of left knee pain which was "treated with good results" and no residuals.  

The report of a September 1989 VA examination shows that the Veteran did not complain of any disorders relating to his feet or either leg.  He did give a history of one toenail falling off every two years, which after bleeding grew back.  Examination showed normal range of motion in both knees.  Diagnoses pertaining to either the feet or knees were not provided.  Musculoskeletal examination of the knees and ankles was normal.  

Evidence added to the record since the October 1989 RO rating decision includes findings related to peripheral neuropathy and right knee osteoarthritis.  There are no findings pertaining to the feet or either leg that are not related to peripheral neuropathy or right knee arthritis.  

A September 2010 VA joints examination report shows complaints/findings pertaining to the Veteran's right knee, but none regarding his legs or left knee.  Right knee degenerative joint disease was diagnosed; a left knee disorder was not diagnosed.  In December 2010, the RO granted service connection for right knee osteoarthritis.  

A private medical report, dated in January 2011, shows that the Veteran had last been seen by this physician in November 2010 for a diabetic neuropathy involving his lower extremities.  He described symptoms of freezing sensations, numbness, pain, and burning in both feet for a period in excess of 30 years.  The diagnosis was chronic diabetic peripheral neuropathy involving the lower extremities.  The RO service connected this disability in June 2011.    

Also of record is the report of an April 2011 VA peripheral nerves examination.  The Veteran was examined in conjunction with a pending claim seeking service connection for peripheral neuropathy, as secondary to his service-connected Type II diabetes mellitus.  The Veteran complained of the development of progressive numbness, tingling and severe burning pain in his feet.  This had progressed to his lower legs and fingers.  Peripheral polyneuropathy of the bilateral upper and lower extremities was diagnosed.  As above noted, service connection has been granted for peripheral neuropathy of the bilateral upper and lower extremities.  

Analysis

Service Connection

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for left leg disorder.

There is no competent evidence that the Veteran has been diagnosed with a left leg disorder, separate and distinct from his service-connected left lower extremity peripheral neuropathy, at any time during the appeal period.  While left knee chondromalacia was provisionally diagnosed in September 1977, this was the only in service left knee-related finding, no pertinent defect or diagnosis was noted at separation or upon VA examination in November 1989, and no left knee disorder is presently manifested.  The only evidence in the record concerning whether the Veteran has a left leg disorder is shown by his own statements.  These statements, very generic in nature, make no mention of any specific left leg-related symptomatology other than that which has been addressed with the service connection grant of peripheral neuropathy.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Layno, 6 Vet. App. at 465.  However, to the extent the Veteran asserts his current left leg problems are due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana.  The Veteran's non-specific lay assertions are further outweighed by the complete medical record which shows no diagnosis of a left leg condition (other than the already service-connected left lower extremity peripheral neuropathy).  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection for left leg disorder is not warranted.

New and Material Evidence

Right Leg Injury Residuals

The claim for service connection for right leg injury residuals was previously denied because while the Veteran was treated for his right knee in service, at the time of a September 1989 VA examination no right knee disorder was diagnosed.  

The evidence submitted since the October 1989 RO decision is new; however, it is not material.  These records demonstrate the presence of right knee osteoarthritis, which, as noted, has been service connected.  As to a right leg disorder, other than osteoarthritis, the evidence added since March 1989 does not include any evidence relating to an unestablished fact; that is, there is no evidence showing that the Veteran has a right leg disorder for which service connection can be granted.  Reopening the claim is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Bilateral Foot Injury Residuals

The claim for service connection for foot injury residuals was previously denied because while a left foot bruise was noted to have been treated in service, at the time of a September 1989 VA examination no disorders of the feet were diagnosed.

The evidence made part of the record since the RO's October 1989 rating decision is new; however, the records fail to provide a finding that the Veteran presently has a disorder of the feet, separate from the now service-connected peripheral neuropathy of the bilateral lower extremities.  The evidence does not show that a disorder, other than the service-connected peripheral neuropathy, which affects the Veteran's feet, has been diagnosed since the Veteran's military service.  The new evidence does not relate to an unestablished fact; that is, there is no evidence showing that the Veteran has a disorder affecting his feet, other than peripheral neuropathy, for which service connection has already been granted.  Thus, the records are not material evidence.  As new and material evidence has not been received, reopening the claim is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Service connection for a left leg disorder is denied.

New and material evidence has not been received and the petition to reopen a claim for service connection for right leg injury residuals is denied.

New and material evidence has not been received and the petition to reopen a claim for service connection for bilateral foot injury residuals is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


